Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Gorman, J.), rendered November 13, 1981, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
*454Judgment affirmed.
There is no evidence that defendant was denied assistance of counsel. He was not entitled to the assistance of counsel at the lineups since they were conducted prior to the filing of any formal accusatory instrument (People v Hawkins, 55 NY2d 474, cert denied 459 US 846; People v Blake, 35 NY2d 331.) We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.